ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 30, 1971 (246 So.2d 156) affirming the judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed April 5, 1972 (264 So.2d 7) and mandate dated May 8, 1972, now lodged in this court, quashed this court’s judgment and remanded the cause for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida,
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on April 21, 1971 is withdrawn, the opinion and judgment of this court in this cause filed March 30, 1971 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment of the circuit court appealed from herein is reversed and the cause is remanded for further proceedings consistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, Florida Appellate Rules), 32 F.S.A.